USCA1 Opinion

	




                           UNITED STATES COURT  OF APPEALS                                FOR THE FIRST CIRCUIT          No. 93-1679                                     UNITED STATES,                                       Appellee,                                          v.                                  VICTOR LEVY-CORDERO,                                 Defendant - Appellant.          No. 93-2015                                     UNITED STATES,                                       Appellee,                                          v.                               WILLIAM ROMERO-LEWIS,                              A/K/A CACO, EL TENIENTE,                               Defendant - Appellant.          No. 93-2087                                     UNITED STATES,                                       Appellee,                                          v.                              JOSE SAMUEL FORTY-ESTREMERA,                                      A/K/A SAMMY,                                 Defendant - Appellant.                                         Before                                Torruella, Chief Judqe,                                           _____ _____                             Coffin, Senior Circuit Judge,                                     ______ _______ _____                                and Cyr, Circuit Judge.                                         _______ _____                                     ORDER OF COURT                               Entered   November 7, 1995               The United States of America has filed a "Motion for          Modification and Correction of Opinion" seeking two changes in the          Court's opinion. The following is the disposition of said          requests:               1. Footnote 1 is amended to read "twelve years" in          substitution of "twelve months."          2. The last full paragraph of page 13 of the opinion of the          Court is amended to read:                    For the  foregoing reasons,  we conclude  that the                    improper remarks  were not  so  prejudicial as  to                    require reversal. Notwithstanding our  decision in                    this regard,  we repeat  our concern that,  "after                    numerous warnings from this court, the prosecuting                    attorneys in  the District of Puerto  Rico persist                    in spiking their arguments with comments that  put                    their  cases at  risk."  United  States v.  Ortiz-                                             ______  ______     ______                    Arrigoitia,  996  F.2d 436,  441  (lst Cir.  1993)                    __________                    (collecting  cases). See, e.g., Udechukwu, 11 F.3d                                         ___  ____  _________                    1101; Arrieta-Aqressot,  3 F.3d  525. When, as  in                          ________________                    this   case,   a   visiting   Justice   Department                    prosecutor  conducts  the  trial, we  nevertheless                    expect  the  resident  United States  Attorney  to                    insure   that  the   expectations  of   the  court                    concerning   closing   argument  be   made  known.               It is so Ordered.                                                 By the Court:                                                 FRANCIS P. SCIGLIANO,                                                       Clerk.                                                 By Janice M. O'Neil                                                     Chief Deputy Clerk.                    [cc: Messrs: Weiner, Geigel, Inserni and Ms.          Mitchelll